office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b07 -------------- postf-143802-10 uilc date august third party communication none date of communication not applicable to senior counsel large business international cc lb_i rfph ch2m from branch chief branch income_tax accounting cc ita subject continuing care retirement community facilities as residential_rental_property postf-143802-10 legend taxpayer owner x y date type one ----------------------------------------------------------------------- ------------------------------- ------------------------------------- --- ------------------- ------------------------------------- type two --------- year a b option a ------- --- -- --------------------------- postf-143802-10 option b option c ---------------------------- ------------------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent issue sec_1 did taxpayer properly treat its type one community facilities as residential_rental_property with a recovery_period of years for purposes of sec_168 of the internal_revenue_code did taxpayer properly treat its type two community facilities as residential_rental_property with a recovery_period of years for purposes of sec_168 conclusion sec_1 taxpayer properly treated its type one community facilities as residential_rental_property with a recovery_period of years for purposes of sec_168 taxpayer properly treated its type two community facilities as residential_rental_property with a recovery_period of years for purposes of sec_168 facts taxpayer is controlled by owner taxpayer operates retirement communities as described further below during the years at issue taxpayer did business as x on date it changed the name of the business to y taxpayer owns and operates retirement communities for a senior elderly clientele taxpayer operates these communities as either a type one community or as a type two community as of the end of year taxpayer owned and operated a total of a type one communities and b type two communities taxpayer depreciates the facilities under both types of operations as residential_rental_property with a recovery_period of years more than percent of the units in both taxpayer’s type one communities and taxpayer’s type two communities are occupied on a non-transient basis type one communities a type one community offers a housing unit personal and social services and various levels of health care for the life of the resident taxpayer’s type one communities postf-143802-10 generally offer lifetime care from independent living to nursing home care on a single campus most of the type one community contracts fall into three categories option a contracts provide care for residents for the rest of their lives without significantly increasing their monthly fees option b contracts provide a certain number of free days in assisted living or nursing homes then charge for additional care with option c contracts residents pay more anytime they need additional care independent living assisted living alzheimer’s memory support care and skilled nursing care are living options provided by taxpayer’s type one communities according to taxpayer’s web site independent living includes a maintenance-free home combined with an array of social and recreational opportunities some housekeeping laundry and transportation services are also provided the type one community staff including licensed nurses help monitor assisted living care in the assisted living programs assistance is provided with regard to activities_of_daily_living based upon each resident’s plan of services and care the alzheimer’s memory support care program provides supportive care to residents with mild to moderate alzheimer’s or similar cognitive conditions the skilled nursing care program serves individuals recovering from injury or illness requiring concentrated rehabilitation or needing long-term nursing care generally a retiree entering into a type one community receives an independent living housing unit the community offers access to the various living options aging may require with the passage of time and as needs arise the individual may go from independent living to assisted living memory support care and skilled nursing care as well as back to more independent living as health improvements may allow a resident moving to a new living program pays the same monthly fee charged for his or her independent living home plus charges for extra meals and ancillary items a resident will move among different housing units as the resident moves among the different living programs type one community residents do not purchase a residence nor do they enter into a lease instead taxpayer and the resident enter into a continuing care agreement the resident pays a substantial entrance fee and a substantial monthly fee for the years at issue a portion of the entrance fee is refundable upon a resident’s moving out of the facility or dying certain other conditions may apply before taxpayer repays the refundable portion of the fee there are certain situations that may permit taxpayer to terminate the agreement and remove the resident from the facilities such as a situation in which a resident is unable to pay the required fees as a result of his or her wasting_assets through irresponsible gambling however if the resident merely outlives his or her resources taxpayer can use the refundable portion of the resident’s entrance fee to cover fees and the resident will not be removed postf-143802-10 the monthly fees charged to taxpayer’s type one community residents are greater than the market rates to rent a comparable housing unit services covered by the monthly fees include maintenance of building and grounds weekly light house cleaning and laundering of bed linens the community offers other services some of which are provided at no cost to residents and some of which require payment of an additional fee taxpayer does not characterize any portion of the monthly fees as rent in reporting income taxpayer describes the monthly fees as life care services income and not as rent type two communities taxpayer’s type two facilities are senior retirement communities similar to taxpayer’s type one communities however no upfront entrance fees are charged the residents sign renewable annual leases these facilities offer similar services to the type one communities except that residents must pay on a monthly fee basis additional charges for any onsite assisted living personal care or alzheimer’s disease care these facilities operate under the original name of x in reporting income taxpayer describes the monthly fees as life care services income and not as rent law and analysis sec_167 allows as a depreciation deduction a reasonable allowance for the exhaustion wear tear and obsolescence of property used in a trade_or_business sec_168 provides that the depreciation deduction provided by sec_167 for any tangible_property placed_in_service after must be determined using the applicable_depreciation_method the applicable_recovery_period and the applicable convention only the applicable_recovery_period is at issue in this case sec_168 assigns recovery periods of years and years to residential_rental_property and nonresidential_real_property respectively for purposes of the general depreciation system of sec_168 sec_168 defines nonresidential_real_property as sec_1250 property that is not residential_rental_property or property with a class_life of less than years sec_168 defines residential_rental_property as any building or structure if percent or more of the gross rental income from such building or structure for the taxable_year is rental income from dwelling units if any portion of the building or structure is occupied by the taxpayer the gross rental income from the building or structure includes the rental value of the portion occupied by the taxpayer sec_168 postf-143802-10 sec_168 provides that a dwelling_unit means a house or apartment used to provide living accommodations in a building or structure but does not include a unit in a hotel motel or other establishment more than one-half of the units in which are used_on_a_transient_basis prior to the enactment of the omnibus budget reconciliation act of sec_168 provided that the term residential_rental_property has the meaning given such term by sec_167 see also sec_3 of revproc_87_57 1987_2_cb_687 sec_167 and k stricken by the omnibus budget reconciliation act of contained definitions of the terms residential_rental_property and dwelling_unit substantially identical to the definitions in sec_168 former sec_167 defined residential_rental_property as a building or structure of which percent or more of the gross rental income for the building or structure is rental income from dwelling units within the meaning of former sec_167 the definition of dwelling_unit in former sec_167 is the same definition given that term in sec_168 while former sec_167 and k does not apply to property placed_in_service after date the guidance issued under former sec_167 and k remains informative for determining whether a building or structure qualifies as residential_rental_property under sec_168 former sec_1 j -3 b i of the income_tax regulations provided that the term gross rental income means generally the gross amounts received from the use of or the right to use real_property the gross amount attributable to the furnishing of services that are usually or customarily attributable to the use of or the right to use real_property constitutes gross rental income from the building however the gross amount attributable to the performance of significant services for the occupant that are other than those usually or customarily rendered in connection with the mere rental of rooms such as maid service does not constitute gross rental income from the building see former sec_1 j -3 b iii consequently income attributable to services other than those usually or customarily rendered in connection with the mere rental of rooms is excluded both from rental income from dwelling units the numerator and from gross rental income from the building the denominator for purposes of the percent gross rental income test under sec_168 in accordance with former sec_1 j -3 b gross rental income from a building is gross rental income from a dwelling_unit in such building only if it is attributable to or ordinarily associated with the use of or the right to use such unit as a living accommodation the right to use a parking space or swimming pool is ordinarily associated with the right to use a dwelling_unit as a living accommodation accordingly an amount_paid by a tenant of a dwelling_unit for such a parking space or swimming pool is gross rental income from a dwelling_unit if a portion of the building is used for a drugstore grocery store commercial laundry or other commercial operation the rent paid for such portion including any amount_paid for services in connection with such a commercial operation is not rental income from a dwelling_unit if pursuant to the postf-143802-10 terms of a lease or other agreement a portion of a house or apartment is used as office space such as a doctor’s office the rent paid for that portion is gross rental income from the building but is not rental income from a dwelling_unit if any portion of a building or structure is occupied by the taxpayer former sec_1 j - b iii provided that the fair rental value of that portion is included in gross rental income in determining whether the building or structure qualifies as residential_rental_property the examples in former sec_1 j -3 b showed that if a building or structure is used to provide living accommodations on a rental basis and if any portion of that building or structure is occupied by the taxpayer the fair rental value of the portion occupied by the taxpayer as a residence is treated as gross rental income from the building and as rental income from a dwelling_unit and that the fair rental value of the portion occupied by the taxpayer for a commercial activity such as operating a store is treated as gross rental income from the building but not as rental income from a dwelling_unit former sec_1 k -3 c provided that the term dwelling_unit means a house or apartment used to provide living accommodations in a building or structure it is not required that the dwelling_unit be occupied subject_to a lease according to gcm date the authors of former sec_1 k -3 c intended that the term dwelling_unit encompass nursing homes old age homes and college dormitories former sec_1 k -3 c provided that the term dwelling_unit does not include any unit in a hotel motel inn or other establishment more than one-half of the dwelling units in which are used_on_a_transient_basis a dwelling_unit is used_on_a_transient_basis if for more than one-half of the days in which the unit is occupied on a rental basis during the taxpayer's taxable_year it is occupied by a tenant or series of tenants each of whom occupies the unit for less than days sec_168 defines property as a residential_rental_property by reference to a building or structure not to a dwelling_unit or a portion of a dwelling_unit for a building or structure to be residential_rental_property it must contain at least one dwelling_unit that is actually rented to provide living accommodations if the building or structure satisfies this threshold test then the percent gross rental income test is applied taxpayer characterizes all of the income it receives from residents of its facilities as income from life care services and not as rent even in the case of the annual leases required in taxpayer’s type two communities however this subjective characterization does not dictate whether the property is residential_rental_property for purposes of sec_168 residents of taxpayer’s type one and type two communities utilize the residential units therein as living accommodations part of the benefit accorded under the contract between taxpayer and the residents of a type one or type two community is the right postf-143802-10 to occupy and reside in a particular residential unit although a resident may move between taxpayer’s facilities as the resident’s needs change and therefore between residential units the resident nonetheless may generally expect to retain the same residential unit continuously until such time arises this right is one of several rights that the resident obtains and pays for under the service agreement with taxpayer consequently some allocable portion of the monthly amount received by taxpayer is payment for_the_use_of or the right to use a dwelling_unit and constitutes rental income from that dwelling_unit for purposes of applying the percent gross rental income test under sec_168 the fact that residents in taxpayer’s type one communities occupy residential units without a formal lease is not dispositive see former sec_1 k -3 c similarly the state law authorities cited in your submission such as the result in jackim v cc-lake inc iii app 3d n e 2d that the relationship between a life care provider and a life care facility is distinguishable from the traditional landlord-tenant agreement and that life care contracts are not leases within the meaning of the interest statute are not dispositive as sec_168 does not require a landlord-tenant relationship or the existence of a lease but only that income is received from the rental of dwelling units the various types of residential units independent living assisted living alzheimer’s memory support care and skilled nursing care units within the buildings that comprise taxpayer’s type one and type two communities are used to provide living accommodations and are not units in an establishment more than one-half of the units in which are used_on_a_transient_basis therefore these residential units are dwelling units for purposes of sec_168 nothing in the facts provided indicates that taxpayer receives non-residential rental income from third parties or that taxpayer conducts commercial activities in a significant enough portion of these buildings to cause taxpayer to fail the percent gross rental income test thus in this case the buildings utilized to provide living accommodations to residents in both taxpayer’s type one communities and taxpayer’s type two communities are residential_rental_property under sec_168 and taxpayer should determine depreciation for the buildings within taxpayer’s facility containing dwelling units utilized by the residents but not for any buildings within the facility that are owner-occupied over a year recovery_period for purposes of sec_168 case development hazards and other considerations nothing in this advice should be interpreted as suggesting that any part of the entrance fee paid_by a resident should be treated as rental income unless and until such time as and only to the extent that a portion of the entrance fee is consumed and taken into income in lieu of payment of the monthly fee due under the continuing care agreement between taxpayer and the resident postf-143802-10 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by kathleen reed kathleen reed branch chief branch income_tax accounting
